Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Attorney Matthew Sutch during on July 21, 2021. The examiner’s amendment include amending the claim language and canceling claims 5, 6, 16 and 22-25.

The application has been amended as follows: 
Claims:
1.	 A manufacturing method for manufacturing a magnet embedded core including a rotor core formed with a magnet insertion hole passed axially through the rotor core, the magnet insertion hole having openings at both ends, and a magnet embedded in resin filling the magnet insertion hole, comprising: 
a placing step of placing the rotor core on a mounting table such that an end surface of the rotor core is in contact with the mounting table; 
a resin charging step of charging the resin in solid state into the magnet insertion hole through an opening of the magnet insertion hole on a side opposite from the mounting table; 
a melting step of melting the charged resin in the magnet insertion hole such that molten resin flows into a buffer chamber formed in the mounting table from an opening of the wherein the buffer chamber opens out at a supporting surface for the rotor core to have an opening area smaller than an opening area of the magnet insertion hole so that the buffer chamber communicates with the magnet insertion hole;
a magnet inserting step of inserting the magnet into the magnet insertion hole; 
a closure step of closing the opening of the magnet insertion hole on a side opposite from the mounting table; and 
a resin pressurizing step of pressurizing the molten resin in the buffer chamber following the closure step, wherein the resin pressurizing step includes venting air in the magnet insertion hole to outside via an air vent passage communicating with at least one of the openings of the magnet insertion hole on a side of the mounting table and the opening of the magnet insertion hole on a side opposite from the mounting table.

	2. 	The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein the resin pressurizing step includes pushing back at least a part of the resin in the buffer chamber into the magnet insertion hole via a pressurization of the resin.  

	3. 	The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein the resin pressurizing step is performed by a first piston moveably provided in the buffer chamber.  

	4. 	The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein the magnet insertion hole comprises a plurality of magnet insertion holes, and the buffer chamber comprises a plurality of buffer chambers provided so as to correspond to the respective 
wherein the molten resin in each buffer chamber is pressurized by a hydraulic drive device provided in each buffer chamber, and hydraulic pressure is supplied to the respective hydraulic drive devices via a common manifold passage.  

5. 	(Canceled)  

6. 	(Canceled)   
 
7. 	The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein an opening of the buffer chamber at a supporting surface at least partly overlaps with the opening of the magnet insertion hole on a side of the mounting table,
the method further comprising a removal step of removing the rotor core from the mounting table while the resin in the buffer chamber is connected to the resin in the magnet insertion hole at an overlapping portion.  

8. 	The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein an opening of the buffer chamber at a supporting surface does not overlap with the opening of the magnet insertion hole on a side of the mounting table, and the two openings communicate with each other via a communication groove formed in the supporting surface when the rotor core is placed on the mounting table, 
the method further comprising a removal step of removing the rotor core from the mounting table while the resin in the buffer chamber is connected to the resin in the magnet insertion hole by the resin in the communication groove.  

9. 	The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein a plate is interposed between the mounting table and the rotor core, and an opening of the buffer chamber at a supporting surface communicates with the opening of the magnet insertion hole on a side of the mounting table via a through hole formed in the plate, 
the method further comprising a removal step of removing the rotor core from the mounting table together with the plate while the resin in the buffer chamber is connected to the resin in the magnet insertion hole by the resin in the through hole.  

10. 	A manufacturing device for manufacturing a magnet embedded core including a rotor core formed with a magnet insertion hole passed axially through the rotor core, the magnet insertion hole having openings at both ends, and a magnet embedded in resin filling the magnet insertion hole, comprising: 
a mounting table configured to support the rotor core thereon, and including a buffer chamber communicating with the magnet insertion hole of the rotor core supported by the mounting table, 
wherein the buffer chamber opens out at a supporting surface for the rotor core to have an opening area smaller than an opening area of the magnet insertion hole and communicates with the magnet insertion hole; 
a heating device configured to melt the resin in solid state in the magnet insertion hole by heating the rotor core placed on the mounting table such that molten resin flows into the buffer chamber from an opening of the magnet insertion hole on a side of the mounting table; 
a closure member configured to close an opening of the magnet insertion hole on a side opposite from the mounting table; and 
a resin pressurizing device configured to pressurize the molten resin in the buffer chamber.  

11. 	The manufacturing device for manufacturing a magnet embedded core as defined in claim 10, wherein the resin pressurizing device comprises a hydraulic drive device having a first piston moveably provided in the buffer chamber to pressurize the molten resin in the buffer chamber.  

12. 	The manufacturing device for manufacturing a magnet embedded core as defined in claim 11, further comprising a base supporting the mounting table, the resin pressurizing device comprising the hydraulic drive device having a second piston provided in the base to pressurize the first piston, and [a] the hydraulic drive device configured to drive the second piston.  

13. 	The manufacturing device for manufacturing a magnet embedded core as defined in claim 12, wherein the magnet insertion hole comprises a plurality of magnet insertion holes, and the buffer chamber comprises a plurality of buffer chambers provided so as to correspond to the respective magnet insertion holes, and 
wherein the resin pressurizing [drive] device is the [a] hydraulic drive device, the second piston and a cylinder chamber for the second piston being provided for each of the buffer chambers, and hydraulic pressure is supplied to the respective cylinder chambers via a common manifold passage.  

14. 	The manufacturing device for manufacturing a magnet embedded core as defined in claim 10, further comprising a base supporting the mounting table, the resin pressurizing device comprising a third piston provided in the base to pressurize the molten resin in the buffer chamber, and [a] the hydraulic drive device configured to drive the third piston.  


wherein the drive device is the [a] hydraulic drive device, the third piston and a cylinder chamber for the third piston being provided for each of the buffer chambers, and hydraulic pressure is supplied to the respective cylinder chambers via a common manifold passage.  

16. 	(Canceled)  

17. 	The manufacturing device for manufacturing a magnet embedded core as defined in claim 10, wherein an opening of the buffer chamber at a supporting surface at least partly overlaps with the opening of the magnet insertion hole on a side of the mounting table.  

18. 	The manufacturing device for manufacturing a magnet embedded core as defined in claim 10, wherein an opening of the buffer chamber at a supporting surface does not overlap with the opening of the magnet insertion hole on a side of the mounting table, and the supporting surface is formed with a communication groove communicating the two openings with each other.  

19. 	The manufacturing device for manufacturing a magnet embedded core as defined in claim 10, further comprising a plate interposed between the mounting table and the rotor core, and having a through hole communicating the buffer chamber with the magnet insertion hole.  



21. 	The manufacturing device for manufacturing a magnet embedded core as defined in claim 10, wherein the mounting table has an air vent passage communicating the opening of the magnet insertion hole on a side of the mounting table with outside.

22-25	(Canceled). 
 

RESPONSE TO ARGUMENTS
Applicant’s arguments starting on Page 8 of the response filed on May 27, 2021 reviewed carefully and the amendments of the claims and the specification filed on May 27, 2021 would overcome the drawing objections and the claim rejections based on  35 USC §112 and 35 USC §103. Therefore, the objections and the claim rejections are withdrawn. 


REASONS FOR ALLOWANCE
Claims 1-4, 7-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations of independent claims 1 and 10 are not found in the prior art and no motivation, teaching or suggestion could be found to arrive the invention of claims 1 and 10, in combination with all other claim limitations and the allowable feature being:
Independent claim 1. A manufacturing method of a magnet embedded rotor core having magnet insertion and resin filling holes in which, a placing step of placing the rotor core on a mounting table with a supporting surface, a resin charging step, a melting step of melting the charged resin, a buffer chamber opens out at a supporting surface having an opening area smaller than the opening area of the magnet insertion hole, inserting magnets and a resin pressurizing step of pressurizing the molten resin following the closure step including venting air in the magnet insertion hole to outside via an air vent passage on a side of the mounting table.

Independent claim 10. A device for manufacturing a magnet embedded core including  a mounting table configured to support the rotor core, a buffer chamber communicating with the magnet insertion hole, wherein the buffer chamber opens out at a supporting surface having an opening area smaller than an opening area of the magnet insertion hole and communicates with the magnet insertion hole, a heating device to melt the resin in solid state in the magnet insertion hole such that molten resin flows into the buffer chamber from an opening of the magnet insertion hole on a side of the mounting table, a closure member and a resin pressurizing device configured to pressurize the molten resin in the buffer chamber.  


Prior art of record Mabu (US 20140131919) teaches a method for manufacturing a laminated iron core with magnet-insert hole arranged between a molding die and a holding die, a cull plate with groove shaped runner, a resin reservoir with a gate hole communicates with the magnet-insert hole, and the resin residue remaining in the cull plate is pushed off after the magnet insert step. However, Mabu does not teach a solid state resin melting step or venting air through a passage connecting with magnet insertion hole through the side surface of the mounting table. 


Prior art of record Matsubayashi (US 20090189309) teaches a laminated rotor core with permanent magnets disposed between and pressed by an upper die and a lower die, raw resin material heated by the upper die and plungers ejects the resin into the magnet insertion holes. However, Matsubayashi does not teach a buffer chamber opens out from a supporting surface to an opening area smaller than an opening area of the magnet insertion hole or an air vent passage on a side of the mounting table. 

Prior art of record Nagai (US 20160134179) teaches a method of manufacturing a rotor including a permanent magnet, a resin material for fixing the permanent, and a mold unit and positioning member. However, Nagai does not teach a resin melting step or an air vent passage on a side of the mounting table. 

Therefore, Claims 1 and 10 are allowed and claims 2-4, 7-9 are allowed as they inherit all the limitations of claim 1 and 11-15, 17-21 are allowed as they inherit all the limitations of claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 are directed to an allowable process of making or using the allowable product, a rotor. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-21, directed to the allowable product, 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on March 08, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729